Per Curiam :
Wilson, the only witness in the case, proves that at the timé he purchased the land of Green the latter said he did not have the title, but that it was in Bledsoe; this seems to be fortified by the fact that Green then gave Wilson his title bond, who assigned it to Beaumont; Green some fourteen years after his sale of the land conveyed by special warranty to Beaumont; Green, therefore, was only the holder of an equity when he sold and his wife had no dower interest in the land. Therefore the judgment is affirmed.